By Act of the 29th Legislature, as amended by Act of the 30th Legislature, there was created the office of auditor for all counties in the State having as large population as 40,000 inhabitants, or containing a city with as many as 25,000 inhabitants. Bell county was within the law, and under it W.E. Hall became the auditor for that county. Thereafter it was enacted by the 31st Legislature that Bell County should be exempt from the provisions of the law, and under the authority of such act the Commissioners' Court of the county refused to longer recognize Hall as the county auditor or pay his salary. He brought this suit to compel the observance of his right to discharge the duties of the office and the payment of its salary. A general demurrer to his petition was sustained by the trial court. *Page 560 
The case turns upon the constitutionality of the Act of the 31st Legislature, which, as stated, exempted Bell County by name from the operation of the County Auditors law. Section 56 of Article III of the Constitution provides:
"The Legislature shall not, except as otherwise provided in this Constitution, pass any local or special law, authorizing * * *
"Regulating the affairs of counties, etc."
The Honorable Court of Civil Appeals for the Third District held on this appeal that the Act was within the constitutional prohibition. 138 S.W. 178. Upon a careful consideration of the question we concur in this conclusion, and do not regard it necessary to supplement the able opinion written in the case by Chief Justice Key. In relieving Bell County from the operation of the general law, this act in effect changed the administration of its affairs in every particular provided by the general law, and thus by indirection regulated its affairs as effectually as though it had directly and affirmatively prescribed a different method for their management. The judgment of the Court of Civil Appeals reversing the judgment of the District Court and remanding the cause, is affirmed.
Affirmed.